DETAILED ACTION
	Applicant’s response of March 4, 2022 has been fully considered.  Claim 23 is amended and claims 17 and 20 are cancelled.  Claims 14-16, 18, 19, and 21-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 16, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Galizio et al. (US 2016/0177070).
	Regarding claims 14, 16, and 21, Galizio et al. teaches a tire comprising a tread and sidewalls comprising a rubber composition (¶82) comprising at least one rubber (¶8, 9) such as natural rubber and polybutadiene rubber (diene elastomeric polymer) (Tables A1 and A2), and 0.1 to 6 phr of a phenolic antioxidant (¶74).  The rubber composition is crosslinkable (¶82) and does not contain any polymeric static protective agents (defined as wax, PEGs, acrylate copolymers and EPDM by the instant specification) (Examples in Tables 1A and 2A).  
	Galizio et al. does teach the claimed amount of phenolic antioxidant with sufficient specificity for an anticipation rejection.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use the phenolic antioxidant in an amount which overlaps the amount claimed (3-6 phr) and would have been motivated to do so because Galizio et al. teaches that this amount is suitable for use in the disclosed invention.
	Regarding claim 26, Galizio et al. does not teach that the sidewalls contain a decorative element on the external surface.  However, this feature is simply an aesthetic design change and matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  MPEP 2144.04 I.  At the time of filing the instant invention, a person of ordinary skill in the art would have found it obvious to add a decorative element on the external surface of the sidewall and would have been motivated to do so based on personal design choice.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Galizio et al. (US 2016/0177070) as applied to claim 14 above, and further in view of Giannini et al. (US 2015/0266344).
	Galizio et al. teachers the tire and composition of claim 14 as set forth above.  Galizio et al. does not explicitly teach that the tire comprises at least one carcass structure with opposite side edges associated with respective annular reinforcing structures, a tread band in a radially outer position to the carcass structure, and a pair of sidewalls laterally on opposite sides with respect to the carcass structure.  However, Giannini et al. teaches a tire comprising a carcass structure comprising at least one carcass layer having opposed sides edges associated with relative annular reinforcing structures, a tread band applied in a radially outer position with respect to said carcass structure, and a pair of sidewalls laterally applied onto opposite sides with respect to said carcass structure (¶21-24).  Galizio et al. and Giannini et al. are analogous art because they are from the same field of endeavor, namely that of diene rubber based compositions used for tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to form the tire, as taught by Galizio et al., using the structure of the tire, as taught by Giannini et al., and would have been motivated to do so because the structure described by Giannini et al. is the basic structure of a pneumatic tire.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Galizio et al. (US 2016/0177070) as applied to claim 14 above, and further in view of Hatano et al. (WO 2016/133030).  For convenience, the citations below are taken from English language equivalent US 2018/0030248.
Galizio et al. teaches the tire and composition of claim 14 as set forth above.  Galizio et al. does not teach that the phenolic antioxidant is one of the ones listed in claim 23.  However, Hatano et al. teaches a tire with components such as a tread and sidewall (¶152) made of a rubber composition comprising natural rubber and polybutadiene rubber (¶35) and a phenolic antioxidant such as tetrakis-[methylene-3-(3,5-di-t-butyl-4-hydroxyphenyl)-propionate]methane (same as pentaerythritol tetrakis[3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate]) (¶136).  Galizio et al. and Hatano et al. are analogous art because they are from the same field of endeavor, namely that of diene rubber based compositions for tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use the specific antioxidant, as taught by Hatano et al., in the rubber composition, as taught by Galizio et al., and would have been motivated to do so because Hatano et al. teaches that this is a suitable phenolic antioxidant to use in rubber compositions containing natural rubber and polybutadiene rubber that is used in treads and sidewalls.  

Allowable Subject Matter
Claims 18, 19, 22, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 18, 19, 22, and 25, claim 18 requires for the system for protection against ozone comprise at least one cyclic-acetal or enol-ether antioxidant in an amount of 1 to 10 phr.  None of the prior art of record teaches this limitation or renders it obvious.  Claims 19, 20, 22 and 25 depend from claim 18 and therefore also contain this allowable subject matter.
Regarding claim 24, claim 24 requires that the phenolic antioxidant be chosen from 4,6-bis(octylthiomethyl)-o-cresol and 4-{[4,6-bis(octylsulphanyl)-1,3,5-triazin-2-yl]amino}-2,6-di-t-butylphenol.  None of the prior art of record teaches this limitation or renders it obvious.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-16, 18, 19, 21, 22 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 31, 33, and 34 of copending Application No. 17/271,065 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 14-16, 18, 21, and 22, claim 29 of the reference application teaches a tire comprising a carcass structure with opposite lateral edges associated to respective bead structures (annular reinforcing structures); a tread band in a radially outer position to the carcass structure; and a pair of sidewalls laterally on opposite sides of the carcass structure; wherein the pair of sidewalls comprises an elastomeric composition comprising at least one diene elastomeric polymer and an ozone protection system.  Claim 33 teaches that the ozone protection system is substantially free of waxes and polymeric static protective agents.  Claim 34 teaches that the ozone protection system consists essentially of at least one phenolic antioxidant in an amount equal to or greater than 3 phr and/or at least one cyclic acetal or enol-ether antioxidant, in an amount equal to or greater than 1 phr.  While not identical, the ranges of the reference application have substantial overlap with those of the instant claims providing a prima facie case of obviousness.
Regarding claim 19, claim 31 of the reference application teaches that the ozone protection system is substantially free of aromatic amine based antioxidants and/or antiozonants.  
Regarding claim 26, claim 29 of the reference application teaches that the sidewalls contain a decorative element.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered but they are not persuasive.
Applicant argues that the mere teaching of an antioxidant in a rubber composition is not enough to render obvious the limitation of “a system for protection against ozone substantially free of polymeric static protective agents, wherein the system consists essentially of at least one phenolic antioxidant and the at least one phenolic antioxidant is present in an amount equal to or higher than 3 phr and lower than 15 phr.”  Applicant further argues that Galizio et al. does not mention ozone in its disclosure, that Galizio et al. does teach the inclusion of a wax (a polymeric static protective agent), and that Galizio et al. does not recognize that the amount of antioxidant in the absence of wax or other polymeric static protective agents is a result effective variable.  All of these arguments are unpersuasive and will be addressed below.
Independent claim 14 is directed to a tire with an external structural element that is made from a crosslinkable elastomeric composition that comprises at least one diene elastomeric polymer, from 3 to 15 phr of at least one phenolic antioxidant, and no polymeric static protective agents.  Galizio et al. teaches a tire comprising a tread and sidewalls comprising a rubber composition (¶82) comprising at least one rubber (¶8, 9) such as natural rubber and polybutadiene rubber (diene elastomeric polymer) (Tables A1 and A2), and 0.1 to 6 phr of a phenolic antioxidant (¶74).  The rubber composition is crosslinkable (¶82) and does not contain any polymeric static protective agents (defined as wax, PEGs, acrylate copolymers and EPDM by the instant specification) (Examples in Tables 1A and 2A).  While applicant may claim the antioxidant as a part of a “system,” the only component required to be present within this system is 3 to 15 phr of at least one phenolic antioxidant, which is taught by Galizio et al.  The use of the phrase “consists essentially of” to describe what is included in the system is treated as “comprising” when searching for prior art.  MPEP 2111.03 III.  As for the phrase “substantially free of polymeric static protective agents,” these compounds cannot be required components of the prior art, but the prior art may teach them as optional as Galizio et al. does.  Galizio et al. does not require the use of a wax.  Finally, the phrase “for protection against ozone” is an intended use statement.  As long as the “system” is capable of performing said use, then the claim is met.  Further, everything that is needed for the composition/system to perform the use should be claimed by applicant.  In this case, all that is required for the system is 3 to 15 phr of a phenolic antioxidant, which is taught by Galizio et al., and therefore, the “system” is capable of performing the intended use.  As for Galizio et al. not recognizing the amount of antioxidant in the absence of wax or other polymeric static protective agents is a result effective variable, the Office is unclear as to why this is necessary.  Galizio et al. teaches that its composition can contain an amount of antioxidant which overlaps that claimed.  There is no need to optimize the amount of the antioxidant to meet the claimed amount.  As stated above, applicant’s arguments are unpersuasive and the rejection of record stands. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767